Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, claims 1-12, in the reply filed on 08/08/2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature is “a distance between lowermost end points of intersection of the first flow directing portion and the second flow directing portion with the flow blocking portion is no greater than 80 percent of the width of the forming vessel and the prior art indicating the lack of the special technical feature over the prior art does not recite this.  This is not found persuasive because the Applicant may believe and intend to indicate that the special technical feature is that listed above however the groups of claims do not all recite this feature thus it is clearly not the special technical feature.  Furthermore the claims recite a frustoconical or conical shape thus if either can be a separate limitation they do not recite the same technical feature on their own.  Lastly, Applicant argues the prior art relied on to show a lack of contribution over the prior art  by describing the prior art itself rather than point directly to the claim language that Applicant or Examiner believe is a special technical feature. 
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 73 and 75 as described in [0046] the specification (see FIG. 3).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is believed by the Examiner this is intended to state (see Fig. 2)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "102 a and 102b" and "142 a and 142b" have both been used to designate flow blocking portions in different embodiments, which has been made clear in the specification. [0057] also indicates “142” as the “flow blocking portion”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is indefinite because it is unclear if “the width of the forming vessel” is between the parallel outside surfaces or between the ends of the outside surfaces abutted by the blocking portion.
It is also unclear what is considered “lowermost endpoints” as there is a failure to create structural relationship to any other claimed elements of the structure of claim 1
Claims 8-9 do not define “the horizontal” thus the measurement of the angle cannot be appropriately examined

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-12 is/are rejected under 35 U.S.C. 103 as obvious over Kahlout (US 8176753) and alternatively in further in view of Simon (US 3537834).
Regarding claim 1, Kahlout discloses an apparatus (10) for downwardly drawing a glass ribbon (12) comprising: 
a forming vessel (60, 62) comprising: 
an upper portion including a pair of outside surfaces (64a, 64b) that extend parallel to each other, 
the pair of outside surfaces defining a width (seen best in Fig 2-2a) of the forming vessel; and 
a forming wedge portion including a pair of downwardly inclined forming surfaces (66a, 66b) converging along a downstream direction to form a bottom edge (root 70); 
a flow blocking portion that extends alongside the forming wedge (see best in Fig 2-2a as portion of retaining block 84 that abuts the ends of the forming vessel 60); and 
an edge director (80a and 80b) comprising: 
a first flow directing portion (82) that intersects one of the inclined forming surfaces (66a, or 66b) along a first edge of the first flow directing portion and intersects the flow blocking portion along a second edge of the first flow directing portion (Fig 1-2a as the intersection of 82 with the portion of retaining block 84 that abuts the ends of the forming vessel 60 Col 3; line 59 provided for each edge director); and 
a second flow directing portion created by at least one other edge director (Col 3; lines 14-25 wherein edge directors are provided at opposed ends Fig 1 64a and 64b and 66a and 66b of the forming vessel) ; 
as indicated above, it is unclear the direction and endpoints of elements that are “defining” the width of the forming vessel in present claim 1. 
Kahlout fails to explicitly disclose the dimensions of the forming vessel and edge directors such that one skilled in the art would know with absolute certainty that 
“the first flow directing portion and the second flow directing portion with the flow blocking portion is no greater than 80 percent of the width of the forming vessel.” And “a first flow directing portion formed from an arc portion of a first frustoconical or conical shape” as required by present claim 1.
MPEP 2144.04 recites
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

Callout specifically states; various edge director and forming wedge configurations may be used in accordance with aspects of the present disclosure (Col 3; lines 26-30), “provide varied glass sheet characteristics accommodate various forming vessel configurations” (Col 3; lines 40-43)  “each edge director 80a, 80b can have a variety of orientations and geometries by providing different surfaces relative to the forming wedge” (Col 4; 8-12)
Therefore it would be obvious to one of ordinary skill in the art at the time of the effective filing date, through routine experimentation to determine the appropriate configuration and dimensions of the edge directors relative to the forming wedge as motivated by achieving the desired characteristics of the glass sheet.
Alternatively, analogous art Simon discloses the known configuration of edge directors with a frustoconical shape to spread the glass, decrease thickness and inhibit bead formation and maximize usable glass sheet (Col 2; lines 46-59)
It would be obvious to modify the apparatus of Callout with the shaped edge director of Simon known in the art as motivated by directing the glass flow and the sheet characteristics.
Regarding claim 2, the first edges of the first flow directing portion and the second flow directing portion on each of (66a, 66b) meet at the bottom edge of the forming edge (70) which is considered forming an immersion point and an immersion edge.
Regarding claims 3-4, the configuration taught by Simon has a first flow directing portion and a second flow directing portion each comprises a tail portion that extends from the immersion edge at an intersection with the immersion edge and intersects the flow blocking portion at the lowermost endpoint of intersection of the first flow directing portion (see Fig 3).
Regarding claim 5, The combined teachings of Callout and Simon fail to disclose “wherein a tail depth of the tail portions of the first flow directing portion and the second flow directing portion are between 10 percent and 30 percent of a height of the forming wedge.”
It would be obvious to one of ordinary skill in the art at the time of the effective filing date, through routine experimentation to determine the appropriate configuration and dimensions of the edge directors relative to the forming wedge as motivated by achieving the desired characteristics of the glass sheet as discussed regarding claim 1 above.
Regarding claim 6, given the broadest reasonable interpretation the term “outwardly” does not have a direction and plate structure is not required to have a separate piece, or integral piece. 
MPEP 2144.04 states it is prima facie  obvious to one skilled in the art to make something integral or separable.  
at least one of the tail portions of the first flow directing portion and the second flow directing portion comprises a plate structure extending outwardly therefrom in a direction away from the forming edge wherein the configuration of Simon having an extended portion that is considered the plate.  The claims have not indicated sufficient structure the “plate” and “outwardly” in claim 6 to distinguish the claimed plate from the presently cited prior art 
As stated above, it would be obvious to a skilled artisan to alter the configuration of the edge director and the dimensions relative to the forming vessel as motivated by the desired flow of the glass.
Regarding claim 10-12, MPEP 2144.04 recites
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

Callout specifically states; various edge director and forming wedge configurations may be used in accordance with aspects of the present disclosure (Col 3; lines 26-30), “provide varied glass sheet characteristics accommodate various forming vessel configurations” (Col 3; lines 40-43)  “each edge director 80a, 80b can have a variety of orientations and geometries by providing different surfaces relative to the forming wedge” (Col 4; 8-12)
Therefore it would be obvious to one of ordinary skill in the art at the time of the effective filing date, through routine experimentation to determine the appropriate configuration and dimensions of the edge directors relative to the forming wedge as motivated by achieving the desired characteristics of the glass sheet.  It is obvious to determine the optimum dimensions of a feature, as of claim 10 it would be further obvious of a skilled artisan to determine the cone shape/ angle of the cone shape as motivated by optimum glass flow and glass characteristic of the glass sheet.  In addition it is the position of the examiner that disclosure provides no evidence of criticality with regard to the relative dimensions of the angled cone.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as obvious over Kahlout (US 8176753) and Simon (US 3537834) as applied above and in further in view of Tamamura (US 20150218028)
Regarding claims 8-9, Callout and Simon do not disclose an inclined angle as required by claim 8.
In an analogous art, Tamamura discloses a forming vessel for manufacturing a glass sheet within the flow blocking structures (5) comprises a pedestal structure (or protruding piece 7) that coextends along the flow blocking portion and out of a plane of the flow blocking portion (protruding) at a preselected ( given the broadest reasonable interpretation any chosen angle is preselected) pedestal incline angle measured from vertical and terminating at an edge that extends downward toward the immersion edge at a preselected pedestal cut angle measured from horizontal (at least Fig 4 and 8).
Tamura choses the angle of protruding piece (7)  to have no abrupt shape shifting portion and prevent non-uniform glass flow [0071].
It would have been obvious to one skilled in the art to modify the apparatus of Kahlout with a protruding portion as motivated to prevent non-uniform glass flow.
9. (Original) The apparatus of claim 8, wherein the preselected pedestal incline angle is between two degrees and ten degrees and the preselected pedestal cut angle is between 20 degrees and 45 degrees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170349471 
US 20170044041 angle channel
US 20150218028 dimensions
US8794034 plate

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741